The following letter written and subscribed by Mrs. Alice Elizabeth Mey was delivered by her to Mrs. L.E. *Page 550 
Martin, and after her death was propounded by Mrs. Martin and Mrs. Rushing for probate:
"2/2 — 1943
Mr. C.M. Reed Jackson Miss.
Mrs. M.E. Rushing 23 Georgetown St. Hazlehurst Miss.
Mrs. L.E. Martin 105 E. North St. Canton, Miss.
My request Take what I have  divide it between you three Give Elizabeth Sinquefield the vase she wants or anything else you wish Kate I want you to have my Silver ware it is my dearest Treasure Mayme my Cameo Brooch Do not give them my age I do not want it published on my grave
Mrs. G.H. Mey"
All persons alleged by the petition to be interested therein were made parties thereto.
The court below dismissed this petition after sustaining a demurrer thereto. The proponents appeal.
Counsel for the appellees in support of this decree say: (1) this letter is not testamentary in character; (2) the date thereof appears from a photostatic copy of it appearing in the record to have been materially altered.
1. It appears clearly from this instrument that its writer had her death in mind when writing it, and intended by it to make the gifts set forth therein effective when that event should occur. This is all that is necessary to constitute a will. Estes v. Estes, 200 Miss. 541, 27 So. 2d 854.
2. No alteration of its date appears from the photostatic copy of this letter, but if it did, whether that fact would present a question for determination here does not arise on a demurrer, but must be presented by a plea. Cf. Estes v. Estes, supra.
Reversed and remanded. *Page 551